Case 2:19-cv-00225-GZS Document 32 Filed 05/26/20 Page 1 of 2                   PageID #: 208



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA,         )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                 Case No. 2:19-cv-00225-GZS
                                  )
PURVIS HOME IMPROVEMENT CO., INC.,)
                                  )
          Defendant.              )

                                        JUDGMENT

       Plaintiff and Defendant having jointly moved for judgment (ECF No. 30), and Defendant

having appeared and consented to entry of such judgment, and such motion having been granted

by the Court, it is therefore ORDERED that:

       Defendant shall pay to the United States of America the amount of Forty-Five Thousand

Dollars ($45,000.00) in full resolution of this action and the pending Motion for Summary

Judgment (ECF No. 29), with each party to bear its own costs.



Date: May 26, 2020

                                                   /s/ George Z. Singal
                                                   George Z. Singal
                                                   U.S. District Judge




                                               1
Case 2:19-cv-00225-GZS Document 32 Filed 05/26/20 Page 2 of 2      PageID #: 209



SEEN AND AGREED:


COUNSEL FOR PLAINTIFF                    COUNSEL FOR DEFENDANT

HALSEY B. FRANK
United States Attorney

/s/ Andrew K. Lizotte                    /s/ Thomas F. Hallett, Esq.
Andrew K. Lizotte, AUSA                  Thomas F. Hallett, Esq.
United States Attorney’s Office          HALLETT WHIPPLE WEYRENS
100 Middle Street                        6 City Center, Suite 208
Portland, Maine 04101                    Portland, ME 04101
(207) 771-3246                           (207) 464-8044
Andrew.Lizotte@usdoj.gov                 thallett@hww.law

May 21, 2020                             May 21, 2020




                                     2
